USDC SDNY

Morgan Lewis DOCUMENT
ELECTRONICALLY FILED

 

Michael F. Fleming
Associate

+1.212.309.6207
michael.fleming@morganlewis.com

January 8, 2020

Via ECF

The Honorable Analisa Torres

United States District Court

For the Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Dominguez v. The Gap, Inc., No. 1:19-cv-10167-AT
Request to Reschedule Initial Conference

Dear Judge Torres:

We represent defendant The Gap, Inc. (“Gap”) in the above-referenced action. We write, pursuant
to Rule I(B) of Your Honor’s Individual Practices and with the consent of counsel for plaintiff
Yovanny Dominguez (“Plaintiff”), respectfully to request that the Court adjourn the initial
conference scheduled for January 16, 2020, at 12:20 PM to January 21, 2020 at or around 11:40
AM, when counsel for both parties also are scheduled to appear before Your Honor for an initial
conference in the matter of Mendez v. Ann Inc., No. 1:19-cv-10623-AT. In support of this request,
undersigned counsel for Gap states that co-counsel for Gap must travel from Florida to attend both
conferences. If granted, this request will not affect any other date scheduled in this action.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
Michael F. Fleming

Attorney for Defendant

cc: All Counsel of Record (via ECF)

GRANTED. The initial pretrial conference scheduled for
January 16, 2020 is ADJOURNED to January 21, 2020,
at 11:00 a.m. No other deadlines are adjourned.

SO ORDERED.

Dated: January 8, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge
